It is ordered and adjudged by this court that the judgment of the said Court of Appeals be, and the same is hereby, affirmed for the reason that the insurance policy involved herein contains language reasonably susceptible to different interpretations and hence will be given the construction most favorable to the assured. Farmers National Bank v. DelawareInsurance Co., 83 Ohio St. 309; Mumaw v. Western  SouthernLife Insurance Co., 97 Ohio St. 1; Great American MutualIndemnity Co. v. Jones, 111 Ohio St. 84.
Judgment affirmed.
MARSHALL, C.J., MATTHIAS, DAY, ALLEN, KINKADE and ROBINSON, JJ., concur.